Citation Nr: 0330691	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  00-16 676	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a Board of 
Veterans' Appeals decision, dated August 24, 1989, which 
denied service connection for a psychiatric disorder.

(The issues of service connection for bilateral hearing 
loss, a sinus disability, a low back disorder, and a 
psychiatric disorder will be the subject of a separate Board 
decision.)


REPRESENTATION

Moving party represented by:  David W. Glasser, Attorney at 
Law


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from June 1962 to June 
1964.

This case comes before the Board of Veterans' Appeals 
(Board) on a motion by the moving party (hereinafter, "the 
veteran" or "the movant") alleging clear and unmistakable 
error in early Board decisions that denied service 
connection for a psychiatric disorder. 

In June 1970 and in October 1987, the Board denied service 
connection for a nervous disorder and for a psychiatric 
disorder, respectively.  In an August 1989 reconsideration 
decision, by an expanded panel, the Board found that its 
June 1970 and October 1987 decisions did not involve obvious 
error, affirmed the June 1970 and October 1987 decisions, 
and denied service connection for a psychiatric disorder.

The controlling statutory provision provides that decisions 
of a majority of a section's Board members are final unless 
the Chairman orders reconsideration.  A decision of a 
majority of an expanded section's members shall constitute 
the final Board decision.  See 38 U.S.C. § 4003(1) (U.S. 
Government Printing Office 1965), as amended by P. L. No. 
100-687, 102 Stat. 4105, Sec. 202 (effective Jan. 1, 1989) 
(redesignated as 38 U.S.C.A. § 7103).  As such, the June 
1970 and October 1987 Board decisions no longer constitute 
final decisions of the Board, pursuant to 38 U.S.C. 
§ 4003(1), as amended by P. L. No. 100-687, 102 Stat. 4105, 
Sec. 202.  Thus, the August 1989 Board reconsideration 
decision now constitutes the final decision of the Board, 
concerning matter of service connection for a psychiatric 
disorder, for purposes of a collateral attack based on clear 
and unmistakable error.

Because the August 1989 Board reconsideration decision, in 
effect, subsumes the earlier June 1970 and October 1987 
Board decisions, the issue on appeal is characterized as 
listed on the title page.  Id.

Additionally, the Board observes that a review of the record 
on appeal shows the notes from Dr. Garria dated in March 
1968, April 1968, September 1969, and November 1969, are 
written in Spanish.  However, while VA, on two occasions, 
attempted to have these notes translated, the attempts were 
unsuccessful because the translator found the documents to 
be illegible.  Nonetheless, given the other legible records 
from Dr. Garria, as well as the other evidence found in the 
record on appeal, the Board has determined that it may go 
forward with consideration of the veteran's motion without a 
third attempt to obtain translations of the above records.


FINDINGS OF FACT

1.  In an August 1989 reconsideration decision by expanded 
panel, the Board found that its June 1970 and October 1987 
decisions did not involve obvious error, and denied 
entitlement to service connection for a psychiatric 
disorder. 

2.  The August 1989 reconsideration decision was supported 
by the evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The August 1989 reconsideration decision, which denied 
entitlement to service connection for a psychiatric 
disorder, did not contain clear and unmistakable error.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 1989 reconsideration decision, by expanded 
panel, the Board found that its June 1970 and October 1987 
decisions did not involve obvious error, affirmed the June 
1970 and October 1987 decisions, and denied service 
connection for a psychiatric disorder.  The veteran, in 
essence, seeks to have reversed or revised the final August 
1989 decision on the grounds of clear and unmistakable error 
(CUE).  Thus, the question before the Board is whether the 
August 1989 decision of the Board contained CUE.

The evidence of record on file at the time of the August 
1989 Board decision consisted of the service medical 
records; a VA examination report, dated in September 1968; a 
VA hospital summary, dated in December 1970; a letter from 
the VA Medical Center in Bronx, New York, dated in March 
1977; VA treatment records, dating from August 1970 to 
December 1970, and dated in March 1971; a VA transfer 
summary, dated in August 1977; VA medical records dated in 
April 1970, August 1970, September 1970, March 1971, and 
September 1977; a VA hospital summary, dated in February 
1977; private treatment records from San Rafel Hospital, 
dating from April 1969 to September 1969; a medical 
statement from M. Marina, M.D., dated in October 1969; 
medical statements from J. L. Simon, M.D., dating from 
October 1968 to August 1969; a private treatment record from 
San Juan Hospital, dated in July 1968; a medical statement 
from Bernardino G. Flores, M.D., dated in September 1969; a 
letter from the Puerto Rico Division of Welfare, dated in 
August 1970; a Special Medical Report of Mental Patients 
from the Puerto Rico Department of Social Services, dated in 
June 1970; letters from M. E. Velazquez, LCSW, dated in 
March 1983 and November 1986; private medical notes from R. 
L. Garria, M.D., dated in March 1968, April 1968, September 
1969, and November 1969; a medical note from J. A. Current 
Crespo, M.D., dated in March 1970; a record from Caguas City 
Hospital, dated in February 1970; a letter from Caguas 
Municipal Hospital, dated in August 1977; a Tuberculosis 
Medical Report, dated in July 1970; a letter from the Mental 
Health Program of Puerto Rico, dated in April 1971; a 
medical note from J. S. Massana, M.D., dated in May 1970; a 
Statement of Claim for reimbursement for treatment at San 
Rafel Hospital, dated in May 1969; a statement in support of 
claim from a private physician, dated in October 1977; and 
the veteran's written statements, as well as his testimony 
at a March 1988 personal hearing.

The veteran's service medical records are negative for 
complaints, diagnoses, or treatment for a psychiatric 
disorder.  In fact, in the medical history provided by the 
veteran at the time of his separation from service, the 
veteran related that he was in good health, and he denied 
ever having or having had depression, excess worry, or 
nervous trouble.  Also, the report of medical examination 
performed in April 1964, for purposes of separation from 
service, specifically revealed that the veteran's 
neuropsychiatric system was normal.

When the veteran was examined by VA in September 1968, he 
made no complaints of a psychiatric disorder.  Upon 
examination, the veteran's nervous system (including 
neurological and psychiatric) was evaluated and found to be 
normal.

In letters, dated between October 1968 and August 1969, Dr. 
Simon indicated that the veteran received treatment for 
"paranoid or a schizoid personality with hypochondriacal 
features" beginning in October 1968.

The June 1970 Special Medical Report of Mental Patients from 
the Puerto Rico Department of Social Services shows the 
veteran's complaints and treatment for a psychiatric 
disorder diagnosed as an anxiety neurosis.  The December 
1970 VA hospitalization summary noted that the veteran's 
catatonic schizophrenia interfered with his treatment for 
disabilities unrelated to the current motion.  The December 
1970 VA treatment record consisted of a psychiatric 
consultation sheet in which the veteran was diagnosed as 
schizophrenic, catatonic, with paranoid traits.  The August 
1977 VA transfer summary outlined the veteran's complaints 
and/or treatment for a "severe" psychiatric disorder as well 
as outlined his recent treatment history and future 
treatment plans.  The March 1983 and November 1986 letters 
from Dr. Velazquez, in addition to noting the veteran's 
continued complaints and treatment from paranoid 
schizophrenia, also included the veteran's claim that his 
problems began in the Army because of the pressures involved 
with being a parachutist.  The August 1977 letter from 
Caguas Municipal Hospital noted that the veteran was seen at 
that facility since 1968 and his diagnoses included 
schizophrenia, catatonic.  The April 1971 letter from the 
Mental Health Program of Puerto Rico noted that the veteran 
carried a diagnosis of anxiety reaction.  The October 1977 
statement in support of claim from a private physician noted 
the veteran's medical history, his in-service history, and 
diagnosed the veteran with schizophrenic reaction chronic 
undifferentiated type with paranoid ideation. 

As to the veteran's written statements to VA and his 
testimony at a March 1988 personal hearing, the veteran 
reported, in substance, that while a paratrooper he had to 
be pushed out of the airplane every time he made a jump and 
this trauma caused his current psychiatric disorder.  He 
related that, because he refused to jump any more, he was 
transferred from a company that parachuted to a company that 
did not parachute.  He recounted that, despite his fear of 
parachuting, at some point before his discharge he was once 
again assigned to a parachuting company that forced him to 
jump once again and this caused him further psychiatric 
trauma.  Lastly, the veteran related that he did not receive 
psychiatric counseling while in military service except for 
some reference to talking to someone about his problems.  

Other records from San Rafel Hospital (dated from April 1969 
to September 1969); the letter from Dr. Marina (dated in 
October 1969); the treatment record from San Juan Hospital 
(dated in July 1968); the letter from Dr. Gonzalez-Flores 
(dated in September 1969); the records from San Rafel 
Hospital (dated in September 1969); the letter from the 
Bronx VA Medical Center (dated in March 1977); the letter 
from the Puerto Rico Division of Welfare (dated in August 
1970); the two legible notes from Dr. Garria (dated in March 
1968 and April 1968); the note from Dr. Crespo (dated in 
March 1970); the record from Caguas City Hospital (dated in 
February 1970), the VA medical records (dated in April 1970, 
August 1970, September 1970, March 1971, and September 
1977); the VA hospital summary (dated in February 1977); the 
Tuberculosis Medical Report (dated in July 1970); the note 
from Dr. Massana (dated in May 1970); and the Statement of 
Claim for reimbursement for treatment at San Rafel Hospital 
(dated in May 1969), were all negative for complaints, 
diagnoses, or treatment related to a psychiatric disorder. 

In the August 1989 reconsideration decision by an expanded 
panel, the Board found that its June 1970 and October 1987 
decisions did not involve obvious error, and denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  Specifically, the Board panel, which 
included a medical doctor, determined that, the first 
clinical documentation of an acquired psychiatric disorder 
for the veteran was in 1968, more than four years after the 
veteran's release from active duty, and; despite the 
veteran's claims of having had problems while in military 
service, his April 1964 separation examination report was 
negative for any finding of a psychiatric disorder.  
Accordingly, the Board found that its June 1970 and October 
1987 decisions, denying service connection for a nervous 
disorder and a psychiatric disorder, respectively, were 
consistent with and well supported by the evidence of record 
and did not involve obvious error.  38 U.S.C. §§ 301, 312, 
313, 331, 337, 4003 (U.S. Government Printing Office 1965) 
(redesignated as 38 U.S.C.A. §§ 1112, 1113, 5108, 7105); 38 
C.F.R. §§ 3.102, 3.307, 3.309, 19.185 (1989).

In arguments presented in September 2000, the veteran 
asserts that there was "reversible error" in the August 1989 
Board decision in not granting his claim for service 
connection for a psychiatric disorder.  In essence, he 
alleges that the Board erred in deciding his appeals without 
first affording him VA examinations, without first seeing 
that he was provided with documents that he had requested 
from the RO, without first seeing that he was provided with 
adequate notice of the laws and regulations governing his 
claim (which he claims were not properly provided by the 
RO), without discussing the reason for his change of in-
service companies, and that the Board improperly applied or 
failed to apply the doctrine of reasonable doubt.  The 
veteran argues that if the Board had, in fact, provided the 
above aid in developing his claim and/or properly applied 
the reasonable doubt doctrine, it would have concluded that 
he veteran was entitled to service connection for a 
psychiatric disorder.

Motions for review of a Board decision on the grounds of 
clear and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411.  Section 20.1404(b), as it operates in 
conjunction with section 20.1414(c) to deny review of a 
motion, was declared invalid by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  See 
Disabled American Veterans et al. v. Gober, 234 F.3d 682 
(Fed. Cir. 2000).  However, the Federal Circuit also found 
the balance of these regulations to be valid.  Id.  As the 
Board's disposition of the motion herein is on the merits 
and is not based on the application of section 20.1404(b), 
there is no undue prejudice to the moving party in 
proceeding without further argument in light of the Federal 
Circuit's ruling.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

The valid regulations cited above further provide that to 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).  
Examples of situations that are not clear and unmistakable 
include: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107; and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there 
has been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

The Board points out that a review of a claim of CUE must be 
based on the record and the law that existed when that 
decision was made.  The law that existed when the August 
1989 decision was issued included regulations provided in 
the Code of Federal Regulations and authority derived 
therein from the United States Code.  The Code of Federal 
Regulations and authority derived therein from the United 
States Code was for application in the August 1989 decision.  
38 U.S.C. §§ 301, 312, 313, 331, 337, 4003 (U.S. Government 
Printing Office 1965), as amended by P. L. No. 100-687, 102 
Stat. 4105, Sec. 202 (Jan. 1, 1989); 38 C.F.R. §§ 3.102, 
3.307, 3.309, 19.185 (1989).

In this case, the veteran has not demonstrated that the 
Board's August 1989 decision, which denied service 
connection for a psychiatric disorder, was the product of 
CUE.  In this regard, the Board will first look at the 
veteran's allegations that if the RO would have scheduled 
him for a VA examination, provided him with the documents 
that he had requested, and/or provided him with adequate 
notice of the laws and regulations governing his claim, the 
Board would have concluded that the veteran was entitled to 
service connection for a psychiatric disorder.  However, the 
above arguments amount to nothing more than a claim that VA 
failed in its duty to assist the veteran.  As aptly noted 
above, VA's failure to fulfill the duty to assist is not 
tantamount to reversible error.  See 38 C.F.R. § 20.1403(d).  
Accordingly, these arguments are without merit.

Similarly, as to the veteran's allegation that the Board 
erred in deciding the veteran's appeals without discussing 
the reason for the veteran's change of in-service companies, 
the Board notes that a review of the August 1989 decision 
shows that the Board found that in-service medical records 
were negative for a psychiatric disorder.  Such a finding 
was clearly supported by the record evidence on file at that 
time, and as such it represents a reasonable exercise of 
adjudicatory judgment.  Thus, the disagreement with such 
findings, which amounts to disagreement with the way the 
Board weighed the evidence, is not tantamount to reversible 
error.  Although not specifically cited in the Board's 
decision, the fact that the veteran had been transferred to 
a different company, was before the Board, along with other 
records compiled during military service.  However, the 
Board, in 1989, when considering whether there was obvious 
error in the earlier Board decisions and whether the Board 
should grant service connection for a psychiatric disorder, 
properly focused on whether the record on appeal included 
proof of in-service treatment for a psychiatric disorder, 
whether the record contained medical evidence of a 
relationship between a current psychiatric disorder and 
military service, and whether the record contained evidence 
of the veteran being diagnosed, to a compensable degree, 
with a psychosis within one year after his separation from 
military service.  As reflected above, service medical 
records were negative for complaints, diagnoses, or 
treatment for a psychiatric disorder and post-service 
medical evidence neither showed a relationship between the 
veteran's post-service psychiatric disorder and military 
service or the veteran being diagnosed with a psychosis 
within one year after his separation from military service.  
Accordingly, the Board also finds that this argument cannot 
form the basis for finding CUE in the Board's August 1989 
decision.

It is also argued that the Board's August 1989 decision 
failed to consider the regulatory provision of resolving 
reasonable doubt in favor of the veteran (38 C.F.R. § 4.3), 
and that such failure constitutes reversible error.  Such 
allegation, however, does not constitute a finding of CUE.  
As stated by the Court, for CUE to exist:

(1) '[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a 
simple disagreement as to how the facts 
were weighed or evaluated), or the 
statutory or regulatory provisions 
extant at the time were incorrectly 
applied,' (2) the error must be 
'undebatable' and the sort 'which, had 
it not been made, would have manifestly 
changed the outcome at the time it was 
made,' and (3) a determination that 
there was CUE must be based on the 
record and law that existed at the time 
of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "[CUE] 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 
3 Vet. App. at 313.  "It must always be remembered that CUE 
is a very specific and rare kind of 'error.'"  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In this case, the correct law, as set forth at 38 U.S.C. 
§§ 301, 312, 313, 331, 337 (U.S. Government Printing Office 
1965); 38 C.F.R. §§ 3.102, 3.307, 3.309, 19.185 (1989), were 
before the Board at the time of the August 1989 decision.  
Specifically, in its August 1989 decision, the Board 
correctly stated that 38 U.S.C. § 331 provided that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by peacetime 
service; that 38 U.S.C. §§ 301, 312, 313, 337; 38 C.F.R. 
§§ 3.307, 3.309 provided that "[w]here a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent within 
1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service; that 38 U.S.C. § 313 provided that this 
presumption is rebuttable by affirmative evidence to the 
contrary; that 38 C.F.R. § 19.185(a) provided that 
"[r]econsideration of an appellate decision may be accorded 
at any time by the Board of Veterans' Appeals on request by 
the appellant or his/her representative or on the Board's 
own motion: . . . [u]pon allegation of obvious error of fact 
or law on the Board's own motion to correct obvious error in 
the record;" and that 38 C.F.R. § 3.102 provided that 
"[w]hen a reasonable doubt arises regarding service origin, 
the degree of disability, or any other point, such doubt 
will be resolved in favor of the claimant.  A reasonable 
doubt means a substantial doubt and one within the range of 
probability as distinguished from speculation or remote 
possibility." 

Again, not only did the Board specifically cite to the named 
regulation, (i.e., the regulation relating to resolving 
reasonable doubt in favor of the veteran (38 C.F.R. 
§ 3.102)) in the August 1989 decision, but even if it did 
not, such failure would not, of itself, constitute error.  
Nor can it be said that application of such regulation would 
have undebatably changed the outcome of the case.  Further, 
it has not been shown that the correct facts, as they were 
known at the time of the Board decision, were not before the 
adjudicator or that the statutory or regulatory provisions 
then extant were incorrectly applied.  Neither has the 
veteran provided a reason as to why one would be compelled 
to reach the conclusion, to which reasonable minds could not 
differ, that the result of that adjudication would have been 
manifestly different but for an error.  Instead, the veteran 
has merely made non-specific allegations of failure to 
follow a regulation.  In short, the veteran's allegations 
are merely that the Board, applying the relevant regulation, 
should have granted the veteran's claim at that time.  This 
argument does not suffice.  The Board finds that the alleged 
errors are not the kind of errors that would be CUE.  Fugo, 
at 44.

Therefore, after careful review of the evidence of record, 
the undersigned concludes that the Board, in August 1989, 
correctly applied the pertinent law and regulations in 
considering the evidence.  The Board ignored neither the 
facts nor the law; and committed no undebatable error which 
would have provided a manifestly different result.

Accordingly, the undersigned determines that the denial of 
service connection for a psychiatric disorder by the Board 
in an August 1989 reconsideration decision, by expanded 
panel, was a reasonable exercise of adjudicatory judgment 
and did not involve CUE.  Accordingly, the motion is denied.

Lastly, the Board notes that a review of the record does not 
show that the veteran was provided notice of the Veterans 
Claims Assistance Act of 2000 (VCAA).  However, in light of 
the Court's decision in Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (the Court held that the 
VCAA, with its expanded duties, is not applicable to a 
motion by a moving party for revision or reversal of a 
Board's decision on the basis of CUE), the Board finds that 
this failure did not prevent the Board from going forward 
with the veteran's motion for CUE.  




ORDER

The motion for revision or reversal of the August 24, 1989, 
decision of the Board of Veterans' Appeals on the grounds of 
clear and unmistakable error is denied.



                       
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," you 
no longer need to have filed a "notice of disagreement 
... that led to the decision the Board has just reviewed 
for CUE ... on or after November 18, 1988" as a condition 
for an attorney-at-law or a VA accredited agent to 
charge you a fee for representing you.


 




